Citation Nr: 0801197	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-24 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle sprain.

Entitlement to an evaluation in excess of 10 percent for 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1983 to 
June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board must address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the claims file reveals that the 
veteran has not been properly notified of the provisions of 
the VCAA.  Therefore, it is apparent that the Board must 
remand this case to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider the claim has been obtained.  

The appellant receives routine treatment at the VA Medical 
Center in Detroit.  While this case is in remand status, the 
RO should obtain all records of current treatment.  In 
reviewing the VA records in the file, the Board notes no 
records were obtained since February 2005.

In addition, although the veteran was afforded VA 
examinations to evaluate the severity of his right ankle in 
September 2002 and August 2003, the Board notes that the 
examiner did not adequately address additional functional 
loss due to pain, weakness, excessive fatigability, etc. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board, 
therefore, concludes that an additional VA examination is 
needed to provide an accurate picture of the claimed 
disability at issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
information and evidence not of record 
(1) that is necessary to substantiate the 
claim for increased rating; (2) that VA 
will seek to obtain; and (3) that the 
claimant is expected to provide.  The 
veteran should also be advised to provide 
any evidence in his possession that 
pertains to the claim.  In addition, the 
veteran should be informed of how VA 
determines disability ratings and 
effective dates.

2.  All VA outpatient treatment records 
pertaining to treatment for rhinitis or 
right ankle disability from March 2005 to 
the present from the VA medical center in 
Detroit should be obtained and associated 
with the claims file.   

3.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his right ankle disability. The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology 
and findings should be reported in 
detail. Any indicated diagnostic tests 
and studies should be accomplished.  
Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the ankle is used repeatedly over 
a period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



